Exhibit 10.1

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

February 27, 2014

Tesla Motors, Inc.

3500 Deer Creek Road

Palo Alto, California 94304

Ladies and Gentlemen:

This letter agreement confirms the terms of the indemnification being provided
by J.P. Morgan Securities LLC (“J.P. Morgan”) to Tesla Motors, Inc. (the
“Company”) in connection with the Company’s February 2014 offering and sale of
convertible senior notes due 2019 and convertible senior notes due 2021
(collectively, the “Securities”).

1. Indemnification and Contribution.

(a) J.P. Morgan will indemnify and hold harmless the Company, each officer and
director of the Company and each person, if any, who controls the Company within
the meaning of the Securities Act of 1933, as amended (the “Act”) (collectively,
the “indemnified parties”), against any losses, claims, damages or liabilities
to which the Company may become subject, under the Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon the email (the “Email”) referred to in the
prospectus supplement, dated February 27, 2014, relating to the Securities under
the heading “Risk Factors—Risks Related to the Ownership of our Notes and our
Common Stock—If an unauthorized e-mail message sent by an employee of one of the
underwriters in this offering were held to violate the Securities Act, some
purchasers of securities in this offering may have the right to seek refunds or
damages.” J.P. Morgan will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

(b) Promptly after receipt by an indemnified party under subsection (a) above of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against J.P. Morgan under such
subsection, notify J.P. Morgan in writing of the commencement thereof (each such
notice to J.P. Morgan, a “Notice”); but the omission so to notify J.P. Morgan
shall not relieve J.P. Morgan from any liability which it may have to any
indemnified party otherwise than under such subsection. In case any such action
shall be brought against any indemnified party and it shall notify J.P. Morgan
of the commencement thereof, J.P. Morgan shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof,
with counsel satisfactory to such indemnified party (who shall not, except with
the consent of the indemnified party, be counsel to



--------------------------------------------------------------------------------

J.P. Morgan), and, after notice from J.P. Morgan to such indemnified party of
its election so to assume the defense thereof, J.P. Morgan shall not be liable
to such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. J.P. Morgan shall not, without the written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(c) The right to indemnification provided in this letter agreement is cumulative
and in addition to and not in lieu of any other remedies available to the
Company under this letter agreement, at law, or in equity, including the
obligations J.P. Morgan may otherwise have pursuant to Section 9 of the
Underwriting Agreement, between the Company and Goldman, Sachs & Co., Morgan
Stanley & Co. LLC, J.P. Morgan Securities LLC and Deutsche Bank Securities Inc.
(the “Underwriting Agreement”), and the Company shall continue to be subject to
any liability which the Company may otherwise have pursuant to Section 9 of the
Underwriting Agreement.

2. Governing Law and Submission to Jurisdiction. This letter agreement, and any
claim, controversy or dispute arising under or related to this letter agreement,
shall be governed by and construed in accordance with the laws of the State of
New York. The Company and J.P. Morgan irrevocably agree to waive trial by jury
in any action, proceeding, claim or counterclaim brought by or on behalf of
either party related to or arising out of this letter agreement or the
performance of services hereunder.

The Company and J.P. Morgan hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any state or Federal court sitting in the Borough of
Manhattan in the City of New York over any suit, action or proceeding arising
out of or relating to this letter agreement. The Company and J.P. Morgan agree
that service of any process, summons, notice or document by registered mail
addressed to the Company or J.P. Morgan shall be effective service of process
for any suit, action or proceeding brought in any such court. The Company and
J.P. Morgan hereby irrevocably and unconditionally waive any objection to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in any
inconvenient forum.

3. Miscellaneous. This letter agreement together with the Underwriting Agreement
contain the entire agreement between the parties relating to the subject matter
hereof and supersede all oral statements and prior writings with respect
thereto. This letter agreement may not be amended or modified except by a
writing executed by each of the parties hereto. Section headings herein are for
convenience only and are not a part of this letter agreement. This letter
agreement is solely for the benefit of the indemnified parties and J.P. Morgan,
and no other person shall acquire or have any rights under or by virtue of this
letter agreement. This letter agreement may not be assigned or delegated by any
party hereto without the other party’s prior written consent.

 

2



--------------------------------------------------------------------------------

This letter agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please so indicate by
executing this letter, together with the enclosed duplicate originals, in the
place indicated and returning two of these originals for our files.

 

Very truly yours, J.P. MORGAN SECURITIES LLC

By:

  /s/ Sudheer Tegulapalle   Name: Sudheer Tegulapalle   Title: Executive
Director

 

4



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above.

TESLA MOTORS, INC.

 

By:

  /s/ Todd Maron   Name: Todd Maron   Title: Secretary & Deputy General Counsel

 

5